DETAILED ACTION
The amendment and RCE filed on 04/22/2022 has been entered and fully considered. Claims 15 and 17-24 are pending, of which claim 15, 17 and 22 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha et al. (WO 2016/176561, IDS)(Taha).
Regarding claim 15, Taha teaches a method of analyzing a sample comprising a hydrophobic molecule of interest, the method comprising:
preparing an aqueous solution comprising the hydrophobic molecule of interest, wherein a concentration of the hydrophobic molecule of interest is less than about 1μM (par [0008]);
placing the solution in contact with a surface of a polypropylene substrate, wherein the surface has been treated to reduce adsorption of the hydrophobic molecule of interest as compared to a non-treated surface (par [0018]); and
analyzing the sample using mass spectrometry with respect to the hydrophobic molecule of interest (par [0204]).
Taha does not specifically teach that wherein the hydrophobic molecule of interest is a fatty acid. However, Taha teaches that “In blood, biomolecule, and blood analyte testing, it is desirable to minimize biomolecule adsorption and binding to plastic ware used with these biological substances. Plastic microwell plates, chromatography vials, and other containers, as well as pipettes (sometimes spelled "pipets"), pipette tips, centrifuge tubes, microscope slides, and other types of laboratory ware (also known as labware) used to prepare and transfer samples commonly have hydrophobic surfaces and readily adsorb biomolecules such as proteins, DNA, and RNA. Surfaces of these and other types of laboratory ware components made of polymeric plastic can cause binding of the biomolecule samples. It is thus a desire to provide surfaces for plastic laboratory ware and other articles that contact biological substances, to reduce a wide range of biomolecules from adhering.” (par [0002]). Fatty acids are lipids that contain long-chain hydrocarbons terminated with a carboxylic acid functional group. Because the long hydrocarbon chain, fatty acids are hydrophobic (“water fearing”) or nonpolar. Therefore, a person skilled in the art would have appreciated that fatty acid, like other hydrophobic biomolecules (e.g. proteins, DNA and RNA), would benefit from Taha’s method for reducing its adhering to the plastic surface. The instant specification also admitted that “In some embodiments, the hydrophobic molecule is a biomolecule. The biomolecule can be a protein or a peptide or a fatty acid” (par [0008]). Which means both protein and fatty acids can benefit from the surface treatment. Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to use the treated surface for analyzing a sample comprising a fatty acid, in order to reduce adhering of the fatty acid to the surface. The result is predictable.
Regarding claim 17, Taha teaches that wherein the reduction of adsorption of the hydrophobic molecule of interest is provided by a reduction in water contact angle of the surface (increase hydrophilicity …which attract water molecules) (par [0074]). As has been discussed regarding claim 15 above, a person skilled in the art would have appreciated that fatty acid, like other hydrophobic biomolecules, that would benefit (less adsorption) from the reduction in water contact angle of the surface.
Regarding claim 18-21, the reduced water contact angles as recited in the instant claims are merely intended results and does not further limit the method. Thus, the phrases carry no weight in patentability determination. At time before the filing it would have been obvious to one of ordinary skill in the art to optimize the water contact angle by routine experimentation.
Regarding claim 22, Taha teaches that wherein the reduction of adsorption of the hydrophobic molecule of interest is provided by an increase in hydrophilicity of the surface (par [0074]). As has been discussed regarding claim 15 above, a person skilled in the art would have appreciated that fatty acid, like other hydrophobic biomolecules, would benefit (less adsorption) from an increase in hydrophilicity of the surface.
Regarding claim 23-24, the percentage increases of the hydrophilicity as recited in the instant claims are merely intended results and does not further limit the method. Thus, the phrases carry no weight in patentability determination. At time before the filing it would have been obvious to one of ordinary skill in the art to optimize the percentage increases of the hydrophilicity by routine experimentation.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that “The Office Action appears to take the position that fatty acids are hydrophobic - therefore it would be obvious to treat the surface for analyzing a sample comprising a fatty acid, in order to reduce adsorption of the fatty acid to the surface. As noted previously, Taha does not teach or suggest that treatment of a polypropylene substrate is needed to reduce adsorption of fatty acids to the substrate. Taha only describes the need to treat a polypropylene substrate to reduce adsorption of nucleotides or peptides. Furthermore, Taha does not appear to teach or suggest that nucleotides or peptides are hydrophobic molecules or are equivalents with fatty acids.” (remark, page 6, par 1).
This argument is not persuasive. Taha does not specifically teach that wherein the hydrophobic molecule of interest is a fatty acid. However, Taha teaches that “In blood, biomolecule, and blood analyte testing, it is desirable to minimize biomolecule adsorption and binding to plastic ware used with these biological substances. Plastic microwell plates, chromatography vials, and other containers, as well as pipettes (sometimes spelled "pipets"), pipette tips, centrifuge tubes, microscope slides, and other types of laboratory ware (also known as labware) used to prepare and transfer samples commonly have hydrophobic surfaces and readily adsorb biomolecules such as proteins, DNA, and RNA. Surfaces of these and other types of laboratory ware components made of polymeric plastic can cause binding of the biomolecule samples. It is thus a desire to provide surfaces for plastic laboratory ware and other articles that contact biological substances, to reduce a wide range of biomolecules from adhering.” (par [0002]). Fatty acids are lipids that contain long-chain hydrocarbons terminated with a carboxylic acid functional group. Because the long hydrocarbon chain, fatty acids are hydrophobic (“water fearing”) or nonpolar. Therefore, a person skilled in the art would have appreciated that fatty acid, like other hydrophobic biomolecules (e.g. proteins, DNA and RNA), would benefit from Taha’s method for reducing its adhering to the plastic surface. The instant specification also admitted that “In some embodiments, the hydrophobic molecule is a biomolecule. The biomolecule can be a protein or a peptide or a fatty acid” (par [0008]). Which means that both protein and fatty acids can benefit from the surface treatment. Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to use the treated surface for analyzing a sample comprising a fatty acid, in order to reduce the adhering of the fatty acid to the surface. The result is predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797